internal_revenue_service number release date index number -------------------------------------- ------------------------------------------- ------------------------------------------------------------ ------------------------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no -------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc fip b02 plr-129931-15 date date parent --------------------------------------------------- ------------------------------------------------ sub --------------------------------------------------- ------------------------------------------------------- sub --------------------------------------------------- ------------------------------------------------------ manager advisor advisor advisor lp trust date date date ------------------------------------------------------ ------------------- --------------------- --------- ---------------------------------------- ------------------------------------ ------------------------- --------------------------- ----------------------- plr-129931-15 date date date date state state p --------------------- --------------------- ---------------------- -------------------------- ------------- ------------- -------- dear ----------- this is in reply to a letter dated date submitted by your authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for parent sub and sub jointly to make elections under sec_856 of the internal_revenue_code code to treat sub and sub as taxable real_estate_investment_trust subsidiaries trss of parent facts parent was organized on date as a corporation under the laws of state on or before date parent filed a form 1120-reit for the taxable_year ended date on which it elected to be treated as a real_estate_investment_trust reit for federal tax purposes parent owns an approximate p of the interests in lp a limited_partnership lp owns all of the interests in trust trust intends to qualify as a real_estate_mortgage_investment_conduit remic under sec_860d of the code trust owns all of the interest in sub a limited_liability_company formed on date under the laws of state sub has filed form_8832 entity classification election electing to be treated as a corporation for federal_income_tax purposes lp also owns all of the interest in sub which was formed on date sub has filed form_8832 entity classification election electing to be treated as a corporation for federal_income_tax purposes parent sub and sub have no employees their business affairs are externally managed by manager manager engages advisor for advice on tax and plr-129931-15 legal matters manager has also engaged advisor for entities within the lp organization structure including those involved in the transaction described below manager has also engaged advisor to provide tax compliance and consulting services to parent and sub on date subsidiaries of an affiliate of lp acquired residential whole loans from unrelated parties lp split the loans into two pools a performing pool and a nonperforming pool the nonperforming pool was acquired by sub it was intended that sub qualify as a trs to avoid possible adverse tax consequences the performing pool was put into trust a remic and the remic residual_interest was put into sub it was intended that sub would also elect to be a trs although advisor and advisor advised manager on the planning of the acquisition of the whole loans on the formation of trust as a remic and on the division of the interests in the loans among the parties these parties failed to coordinate to ensure that a form_8875 taxable_reit_subsidiary election was timely prepared and filed for sub and sub when the failure_to_file the forms was discovered manager engaged advisor on date to prepare requests for extensions of time to file the forms the following representations are made in connection with the request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service granting the relief requested will not result in parent sub and sub having a lower tax_liability in the aggregate for all years to which the elections apply than they would have had if the elections had been timely made taking into account the time_value_of_money parent sub and sub do not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences parent sub and sub did not choose to not file the election parent sub and sub are not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the elections that make the elections advantageous to the taxpayers plr-129931-15 in addition affidavits on behalf of parent sub and sub have been provided as required by sec_301_9100-3 of the procedure and administration regulations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instruction further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to plr-129931-15 make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election moreover a taxpayer will be deemed not to have acted in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based upon the facts and representations submitted we conclude that parent sub and sub have shown good cause for granting a reasonable extension of time to elect under sec_856 to treat sub and sub as trss of parent the extension of time to make the election i sec_90 days from the date of this letter this ruling is limited to the timeliness of the filing of forms this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether parent otherwise qualifies as a reit or whether sub and sub otherwise qualify as trss under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of parent sub and sub is not lower in the aggregate for all years to which the elections apply than such tax_liability would have been if the elections had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns plr-129931-15 involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transactions described above this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely susan thompson baker senior technician reviewer branch office of the associate chief_counsel financial institutions and products
